This was a suit instituted by a Bill in Chancery to cancel a lease agreement filed by the owner against the lessee.
The alleged lease agreement does not appear in the record as a part of the Bill of Complaint, or otherwise.
There was a demurrer to the bill of complaint which, amongst other grounds, raised the point that there was no equity in the bill. The demurrer was over-ruled.
The Bill of Complaint does not allege sufficient facts as to show the complainant is entitled to relief in a court of equity and, therefore, the demurrer should have been sustained.
The decree appealed from is reversed.
Reversed.
WHITFIELD, P. J. AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.